Citation Nr: 1800959	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  12-05 890	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable rating for hepatitis C.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran and his spouse testified before a Veterans Law Judge (VLJ) at the RO
in July 2012 who has since retired.  The Veteran most recently testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) in October 2017.  A transcript of the hearing is of record.

The claim was previously remanded in December 2013, September 2014 and most recently in August 2017.

At his October 2017 Board hearing, the Veteran testified that he is depressed and he believes that his depression is secondary to his hepatitis C.  On remand, the RO must adjudicate the Veteran's claim for depression, as secondary to hepatitis C.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

The Veteran was most recently afforded an examination for his hepatitis C in March 2014, almost four years ago.  The Veteran has indicated that his hepatitis C has worsened since the last examination, and has progressed to the point he has lost a considerably amount of weight.  In addition, the Veteran testified that he experiences fatigue, making it very difficult for him to leave his house, and said that he engaged in very limited activity.  He also testified that he experiences malaise and anorexia; specifically he testified that he once weighed 165 pounds, but currently weighs 110 pounds.  Although he indicated he does not experience any incapacitating episodes, the Veteran testified that his daily routine consists of waking up and sitting on the couch.

In addition, the Veteran attributes his weight loss to the hepatitis C.  The Veteran further testified that he was given injection for his hepatitis C and got Interferon treatments, which he claims has caused him to be depressed.  See October 2017 Board hearing transcript.  In light of the Veteran's assertions, a new VA examination is required so that the current nature and severity of the Veteran's service-connected disability may be determined.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

Accordingly, the case is REMANDED for the following action:

1. Obtain all pertinent VA treatment records not already on file for inclusion in the claims folder.

2. Provide the Veteran with a VA Form 21-4142, Authorization to Disclose Information to VA, and a VA Form 21-4142a, General Release for Medical Provider Information to VA, to identify all relevant treatment from private health care providers.  All attempts to obtain these records must be documented in the record.  The Veteran must be notified of any inability to obtain the requested documents.  Allow for an appropriate amount of time for response and complete any additional development resulting from the Veteran's response.

3. Schedule the Veteran for another VA examination to ascertain the current severity and manifestations of his hepatitis C.  Conduct all testing and evaluation needed to make this determination.  The claims file must be made available to the examiner for a review of the Veteran's pertinent medical history.

The examiner should be provided a full copy of this remand, and he or she must indicate that he or she has reviewed the claims file.

The examiner must provide an opinion on whether any weight loss is due to hepatitis C.

The examiner must provide an opinion on whether the fatigue experienced by the Veteran is attributable to the hepatitis C.  

If the hepatitis C is found to be inactive, the examiner should still discuss whether there might be any residual disability such as liver damage that could explain the symptoms complained of by the Veteran.  All opinions must include a complete rationale.

4. Following completion of the above, then readjudicate the issue on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


